Exhibit 10.3
EMPLOYMENT SEPARATION AGREEMENT
     THIS EMPLOYMENT SEPARATION AGREEMENT (the “Agreement”), which includes
Exhibits A, B and C hereto which are incorporated herein by this reference, is
entered into by and between TEKELEC, a California corporation (“Tekelec”), and
Frank Plastina (“Former Employee”), and shall become effective on the date on
which it is executed by both parties hereto and after expiration of the
revocation period in Section 18 (the “Effective Date”).
RECITALS
     A. Former Employee ceased to be an employee and officer of Tekelec on
January 4, 2011 (the “Termination Date”).
     B. Former Employee desires to receive severance benefits under the Tekelec
2007 Officer Severance Plan (the “Severance Plan”), which benefits are stated in
the Severance Plan to be contingent upon, among other things, Former Employee’s
entering into this Agreement and undertaking the obligations set forth herein.
     C. Tekelec and Former Employee desire to set forth their respective rights
and obligations with respect to Former Employee’s separation from Tekelec and to
finally and forever settle and resolve all matters concerning Former Employee’s
past services to Tekelec.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Tekelec and Former Employee hereby agree as follows:
1. DEFINITIONS
     As used herein, the following terms shall have the meanings set forth
below:
     1.1. “Includes;” “Including.”Except where followed directly by the word
“only,” the terms “includes” or “including” shall mean “includes, but is not
limited to,” and “including, but not limited to,” respectively.
     1.2. “Severance Covered Period.” The term “Severance Covered Period” shall
mean a period of time commencing upon the Effective Date and ending on the last
day of the Change in Control Severance Period or General Severance Period, as
applicable.
     1.3. Other Capitalized Terms. Capitalized terms (other than those
specifically defined herein) shall have the same meanings ascribed to them in
the Severance Plan.

 



--------------------------------------------------------------------------------



 



2. MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each party hereto represents, warrants and covenants (with respect to
itself/himself only) to the other party hereto that, to its/his respective best
knowledge and belief as of the date of each party’s respective signature below:
     2.1. Full Power and Authority. It/he has full power and authority to
execute, enter into and perform its/his obligations under this Agreement; this
Agreement, after execution by both parties hereto, will be a legal, valid and
binding obligation of such party enforceable against it/him in accordance with
its terms; it/he will not act or omit to act in any way which would materially
interfere with or prohibit the performance of any of its/his obligations
hereunder, and no approval or consent other than as has been obtained of any
other party is necessary in connection with the execution and performance of
this Agreement.
     2.2. Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions hereby contemplated:
     (a) will not interfere or conflict with, result in a breach of, constitute
a default under or violation of any of the terms, provisions, covenants or
conditions of any contract, agreement or understanding, whether written or oral,
to which it/he is a party (including, in the case of Tekelec, its bylaws and
articles of incorporation each as amended to date) or to which it/he is bound;
     (b) will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental agency or court having
jurisdiction over such party; and
     (c) has not heretofore been assigned, transferred or granted to another
party, or purported to assign, transfer or grant to another party, any rights,
obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.
3. CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE
     Former Employee acknowledges that any confidentiality, proprietary rights
or nondisclosure agreement(s) in favor of Tekelec which he may have entered into
in connection with his employment (collectively, the “Nondisclosure Agreement”)
with Tekelec is understood to be intended to survive, and does survive, any
termination of such employment, and accordingly nothing in this Agreement shall
be construed as terminating, limiting or otherwise affecting any such
Nondisclosure Agreement or Former Employee’s obligations thereunder. Without
limiting the generality of the foregoing, no time period set forth in this
Agreement shall be construed as shortening or limiting the term of any such
Nondisclosure Agreement, which term shall continue as set forth therein.

2



--------------------------------------------------------------------------------



 



4. BENEFITS
     4.1. Health Care Coverage Continuation. Tekelec (at its expense) will
continue, for the duration of the Former Employee’s General Severance Period,
health care coverage for the Former Employee and his/her family members who are
“qualified beneficiaries” (as such term is defined in the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) under Tekelec’s group health plan(s)
generally available during such period to employees participating in such
plans(s) and at levels and contribution rates and with coverage no greater than
those provided to such Former Employee as of the Termination Date. In the event
the Former Employee and his family members become eligible for group health care
coverage elsewhere on terms generally no less favorable to the Former Employee
during the General Severance Period, the Former Employee shall provide notice to
Tekelec, and Tekelec reserves the right to discontinue paying for such coverage
under Tekelec’s group health plans. Upon exhaustion of the later of the Former
Employee’s General Severance Period or the COBRA continuation period, or after
Tekelec ceases paying for coverage (if applicable), such Former Employee may
elect coverage under a conversion health plan available under Tekelec’s group
health plan(s) from the Company’s health insurance carrier if and to the extent
he is entitled to do so as a matter of right under federal or state law. Any
expense associated with the continuation of any health care coverage beyond the
Former Employee’s General Severance Period will be the sole responsibility of
the Former Employee. In the event of Former Employee’s death during the General
Severance Period, the above-referenced continuation of health care coverage will
continue for Former Employee’s qualified beneficiaries in accordance with the
terms of the applicable plans for the duration of the General Severance Period.
     4.2. Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, Former Employee shall have no right
to continue his participation in any Tekelec benefit plan following such
employee’s termination.
5. STOCK OPTIONS
     Exhibit A hereto sets forth any and all outstanding stock appreciation
rights, restricted stock unit grants, warrants and equity incentives and other
rights to purchase capital stock or other securities of Tekelec which have been
previously issued to Former Employee and which are outstanding as of the date
hereof. Nothing in this Agreement shall alter or affect any of such outstanding
stock appreciation rights, restricted stock unit grants, warrants, equity
incentives or rights or Former Employee’s rights or responsibilities with
respect thereto, including but not limited to Former Employee’s rights to
exercise any of his options, warrants, equity incentives or rights following the
Termination Date.
6. PAYMENTS TO FORMER EMPLOYEE
     6.1. Employee Compensation. Tekelec has paid, and Former Employee
acknowledges and agrees that Tekelec has paid, to him any and all salary and
accrued but unpaid vacation and sick pay owed by Tekelec to Former Employee up
to and including the Termination Date other than any compensation owed to him
under the Severance Plan.

3



--------------------------------------------------------------------------------



 



     6.2. General Severance Allowance. In consideration for the release by
Former Employee set forth herein (including the release of any and all claims
Former Employee has or may have under the Age Discrimination in Employment Act
(“ADEA”) and Older Workers Benefit Protection Act (“OWBPA”)) and Former
Employee’s performance of his obligations under this Agreement (including but
not limited to Former Employee’s obligations under Section 7 hereof), Former
Employee is entitled to receive, and Tekelec shall pay to Former Employee, a
General Severance Allowance, in the aggregate gross amount of $2,508,000 payable
in 24 equal monthly installments of $104,500 each, less all applicable
withholding taxes, with such installments to commence on the first regular
payroll date after the Effective Date; provided, however, that in all cases,
such monthly payments shall commence within sixty (60) days following Former
Employee’s separation from service with Tekelec, and further provided that if
the sixty (60) day period begins in one taxable year for the Former Employee and
ends in the subsequent taxable year for the Former Employee, then the monthly
payments shall not commence until the subsequent taxable year pursuant to the
guidance provided in IRS Notice 2010-80. For purposes of Code Section 409A, as
applicable, each installment payment shall be considered a separate payment.
7. NON-COMPETITION AND NON-SOLICITATION
     7.1. Subject and in addition to Former Employee’s existing fiduciary duties
as a former officer and employee of Tekelec to the extent such continues under
applicable law after Former Employee’s Termination Date, provided that Tekelec
has not breached any of the terms of this Agreement or any other currently
existing written agreements between Tekelec and Former Employee, Former Employee
agrees until the earlier of (i) the completion of the Severance Covered Period
or (ii) such date as Tekelec may terminate this Agreement for default hereunder:
     (a) Not to engage, either directly or indirectly, in any Competing Business
Activity (as defined below) or be associated with a Competing Business Entity
(as defined below) as an officer, director, employee, principal, consultant,
lender, creditor, investor, agent or otherwise for any corporation, partnership,
company, agency, person, association or any other entity; provided, however,
that nothing contained herein shall prevent Former Employee from owning not more
than 5% of the common equity and not more than 5% of the voting power of, or
lending not more than $25,000 to, any Competing Business Entity or any business
engaged in a Competing Business Activity; provided, further, that for purposes
of this agreement, any equity ownership, voting control or lending activity of
Former Employee shall be deemed to include that of (i) any family member or
(ii) person or entity controlled by Former Employee;
     (b) Not to call upon or cause to be called upon, or solicit or assist in
the solicitation of, in connection with any Competing Business Entity or
Competing Business Activity, any entity, agency, person, firm, association,
partnership or corporation that is a customer or account of Tekelec, currently
and/or during the Severance Covered Period, for the purpose of selling, renting,
leasing, licensing or supplying any product or service that is the same as,
similar to or competitive with the products or services then being sold or
developed by Tekelec;

4



--------------------------------------------------------------------------------



 



     (c) Not to enter into an employment or agency relationship with a Competing
Business Entity or involving a Competing Business Activity with any person who,
at the time of such entry, is an officer, director, employee, principal or agent
of or with respect to Tekelec; and
     (d) Not to induce or attempt to induce any person described in
Section 7.1(c) to leave his employment, agency, directorship or office with
Tekelec.
     7.2. For purposes of this Section 7, a “Competing Business Activity” shall
mean any business activity of a person or entity (other than Tekelec) involving
the development, design, manufacture, distribution, marketing, licensing,
renting, leasing or selling within the Territory (as defined below) of products
and services which are the same as, similar to or competitive with products or
services of Tekelec then in existence or under development. For purposes hereof,
the Territory shall include the United States of America, Canada, Central
America, South America, Europe, Japan, Australia, Singapore and such other
countries in which Tekelec then distributes, markets, licenses, rents, leases or
sells its products or services. An entity as a whole shall be deemed to be a
Competing Business Entity if it has one or more business activities involving
the development, design, manufacture, distribution, marketing, licensing,
renting, leasing or selling directly or indirectly within the Territory of
products or services which are the same as, similar to or competitive with
products or services of Tekelec then being sold or under development and if and
only if the revenues derived directly or indirectly from engaging in such
business activities by such entity represent either more than 3% of the entity’s
revenues or at least $5 million in aggregate sales, or both, for the
then-preceding 12-month period.
     7.3. The parties acknowledge that the provisions and obligations set forth
in this Section 7 are an integral part of this Agreement and that in the event
Former Employee breaches any of the provisions or obligations of this Section 7
or any other term, provision or obligation of this Agreement, then Tekelec, in
addition to any other rights or remedy it may have at law, in equity, by statute
or otherwise, shall be excused from its payment obligations to Former Employee
under the Severance Plan and this Agreement.
8. CONFIDENTIAL INFORMATION AND TRADE SECRETS
     8.1. Former Employee hereby recognizes, acknowledges and agrees that
Tekelec is the owner of proprietary rights in certain confidential sales and
marketing information, programs, tactics, systems, methods, processes,
compilations of technical and non-technical information, records and other
business, financial, sales, marketing and other information and things of value.
To the extent that any or all of the foregoing constitute valuable trade secrets
and/or confidential and/or privileged information of Tekelec, Former Employee
hereby further agrees as follows:
     (a) That, except with prior written authorization from Tekelec’s CEO or
Board, for purposes related to Tekelec’s best interests, he will not directly or
indirectly duplicate, remove, transfer, disclose or utilize, nor knowingly allow
any other person to duplicate, remove, transfer, disclose or utilize, any
property, assets, trade secrets or other things of value, including, but not
limited to, records, techniques, procedures, systems, methods, market research,
new product plans and ideas, distribution arrangements, advertising and
promotional materials, forms,

5



--------------------------------------------------------------------------------



 



patterns, lists of past, present or prospective customers, and data prepared
for, stored in, processed by or obtained from, an automated information system
belonging to or in the possession of Tekelec which are not intended for and have
not been the subject of public disclosure. Former Employee agrees to safeguard
all Tekelec trade secrets in his possession or known to him at all times so that
they are not exposed to, or taken by, unauthorized persons and to exercise his
reasonable efforts to assure their safekeeping. This subsection shall not apply
to information that as of the date hereof is, or as of the date of such
duplication, removal, transfer, disclosure or utilization (or the knowing
allowing thereof) by Former Employee has (i) become generally known to the
public or competitors of Tekelec (other than as a result of a breach of this
Agreement); (ii) been lawfully obtained by Former Employee from any third party
who has lawfully obtained such information without breaching any obligation of
confidentiality; or (iii) been published or generally disclosed to the public by
Tekelec. Former Employee shall bear the burden of showing that any of the
foregoing exclusions applies to any information or materials.
     (b) That all improvements, discoveries, systems, techniques, ideas,
processes, programs and other things of value made or conceived in whole or in
part by Former Employee with respect to any aspects of Tekelec’s current or
anticipated business while an employee of Tekelec are and remain the sole and
exclusive property of Tekelec, and Former Employee has disclosed all such things
of value to Tekelec and will cooperate with Tekelec to insure that the ownership
by Tekelec of such property is protected. All of such property of Tekelec in
Former Employee’s possession or control, including, but not limited to, all
personal notes, documents and reproductions thereof, relating to the business
and the trade secrets or confidential or privileged information of Tekelec has
already been, or shall be immediately, delivered to Tekelec.
     8.2. Former Employee further acknowledges that as the result of his prior
service as an officer and employee of Tekelec, he has had access to, and is in
possession of, information and documents protected by the attorney-client
privilege and by the attorney work product doctrine. Former Employee understands
that the privilege to hold such information and documents confidential is
Tekelec’s, not his personally, and that he will not disclose the information or
documents to any person or entity without the express prior written consent of
the CEO or Board of Tekelec unless he is required to do so by law.
     8.3. Former Employee’s obligations set forth in this Section 8 shall be in
addition to, and not instead of, Former Employee’s obligations under any written
Nondisclosure Agreement.
9. ENFORCEMENT OF SECTIONS 7 AND 8
     Former Employee hereby acknowledges and agrees that the services rendered
by him to Tekelec in the course of his prior employment were of a special and
unique character, and that breach by him of any provision of the covenants set
forth in Sections 7 and 8 of this Agreement will cause Tekelec irreparable
injury and damages. Former Employee expressly agrees that Tekelec shall be
entitled, in addition to all other remedies available to it whether at law or in
equity, to injunctive or other equitable relief to secure their enforcement.

6



--------------------------------------------------------------------------------



 



     The parties hereto expressly agree that the covenants contained in
Sections 7 and 8 hereof are reasonable in scope, duration and otherwise;
however, if any of the restraints provided in said covenants are adjudicated to
be excessively broad as to geographic area or time or otherwise, said restraint
shall be reduced to whatever extent is reasonable and the restraint shall be
fully enforced in such modified form. Any provisions of said covenants not so
reduced shall remain in full force and effect.
10. PROHIBITION AGAINST DISPARAGEMENT
     10.1. Former Employee agrees that for a period of two years following the
Effective Date any communication, whether oral or written, occurring on or off
the premises of Tekelec, made by him or on his behalf to any person or entity
(including, without limitation, any Tekelec employee, customer, vendor,
supplier, any competitor, any media entity and any person associated with any
media) which in any way relates to Tekelec (or any of its subsidiaries) or to
Tekelec’s or any of its subsidiaries’ directors, officers, management or
employees: (a) will be truthful; and (b) will not, directly or indirectly,
criticize, disparage, or in any manner undermine the reputation or business
practices of Tekelec or its directors, officers, management or employees.
     10.2. The only exceptions to Section 10.1 shall be: (a) truthful statements
privately made to (i) the CEO of Tekelec, (ii) any member of Tekelec’s Board,
(iii) Tekelec’s auditors, (iv) inside or outside counsel of Tekelec, (v) Former
Employee’s counsel or (vi) Former Employee’s spouse; (b) truthful statements
lawfully compelled and made under oath in connection with a court or government
administrative proceeding; and (c) truthful statements made to specified persons
upon and in compliance with prior written authorization from Tekelec’s CEO or
Board to Former Employee directing him to respond to inquiries from such
specified persons.
11. COOPERATION
     Former Employee agrees that for a period of five years commencing with the
Effective Date he will cooperate fully and reasonably with Tekelec in connection
with any future or currently pending matter, proceeding, litigation or
threatened litigation: (1) directly or indirectly involving Tekelec (which, for
purposes of this section, shall include Tekelec and each of its current and
future subsidiaries, successors or permitted assigns); or (2) directly or
indirectly involving any director, officer or employee of Tekelec (with regard
to matters relating to such person(s) acting in such capacities with regard to
Tekelec business). Such cooperation shall include making himself available upon
reasonable notice at reasonable times and places for consultation and to testify
truthfully (at Tekelec’s expense for reasonable, pre-approved out-of-pocket
travel costs plus a daily fee equal to one-twentieth of his monthly severance
compensation under Section 6.2 hereof for each full or partial day during which
Former Employee makes himself so available) in any action as reasonably
requested by the CEO or the Board of Directors. Former Employee further agrees
to immediately notify Tekelec’s CEO in writing in the event that he receives any
legal process or other communication purporting to require or request him to
produce testimony, documents, information or things in any manner related to
Tekelec, its directors, officers or employees, and that he will not produce
testimony,

7



--------------------------------------------------------------------------------



 



documents, information or other things with regard to any pending or threatened
lawsuit or proceeding regarding Tekelec without giving Tekelec prior written
notice of the same and reasonable time to protect its interests with respect
thereto. Former Employee further promises that when so directed by the CEO or
the Board of Directors, he will make himself available to attend any such legal
proceeding and will truthfully respond to any questions in any manner concerning
or relating to Tekelec and will produce all documents and things in his
possession or under his control which in any manner concern or relate to
Tekelec. Former Employee covenants and agrees that he will immediately notify
Tekelec’s CEO in writing in the event that he breaches any of the provisions of
Sections 7, 8, 10 or 11 hereof.
12. SOLE ENTITLEMENT
     Former Employee acknowledges and agrees that his sole entitlement to
compensation, payments of any kind, monetary and nonmonetary benefits and
perquisites with respect to his prior Tekelec relationship (as an officer and
employee) is as set forth in the Severance Plan, this Agreement, the Company’s
bonus plan for officers as in effect from time to time, stock option and warrant
agreements, COBRA, and such other written agreements and securities between
Tekelec and Former Employee as may exist or as may be set forth on Exhibit B
hereto.
13. RELEASE OF CLAIMS
     13.1. General. Former Employee does hereby and forever release and
discharge Tekelec and the predecessor corporation of Tekelec as well as the
successors, current, prior or future shareholders of record, officers,
directors, heirs, predecessors, assigns, agents, employees, attorneys, insurers
and representatives of each of them, past, present or future, from any and all
cause or causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, liabilities and demands of any kind or character whatsoever,
whether known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, whether or not heretofore brought before any
state or federal agency, court or other governmental entity which are existing
on or arising prior to the date of this Agreement and which, directly or
indirectly, in whole or in part, relate or are attributable to, connected with,
or incidental to the previous employment of Former Employee by Tekelec, the
separation of that employment, and any dealings between the parties concerning
Former Employee’s employment existing prior to the date of execution of this
Agreement, excepting only those obligations expressly recited herein or to be
performed hereunder. Nothing contained in this Section 13 shall affect any
rights, claims or causes of action which Former Employee may have (1) with
respect to his outstanding stock appreciation rights, restricted stock unit
grants, warrants or other stock subscription rights to purchase Tekelec Common
Stock or other securities under the terms and conditions thereof; (2) as a
shareholder of Tekelec; (3) to indemnification by Tekelec, to the extent
required under the provisions of Tekelec’s Articles of Incorporation, Tekelec’s
Bylaws, the California General Corporation Law, insurance or contracts, with
respect to matters relating to Former Employee’s prior service as a director, an
officer, employee and agent of Tekelec; (4) with respect to his eligibility for
severance payments under the Severance Plan or any other written agreement
listed on Exhibit B hereto; (5) to make claims against or seek indemnification
or contribution from anyone not released by the first sentence of this
Section 13 with respect to any matter or anyone released by the first sentence
of this Section 13 with respect to any matter not released thereby;

8



--------------------------------------------------------------------------------



 



(6) with respect to Tekelec’s performance of this Agreement; or (7) with respect
to claims for (a) workers’ compensation benefits or unemployment benefits filed
with the applicable state agencies, (b) vested retirement benefits or (c) claims
described in Sections 13.3 and 13.4 below. Further, Former Employee waives
specifically any and all rights or claims Former Employee has or may have under
the ADEA, and acknowledges that such waiver is given voluntarily in exchange for
certain consideration included in the severance benefits being paid pursuant to
this Agreement.
     13.2. Waiver of Unknown Claims. Former Employee acknowledges that he is
aware that he may hereafter discover claims or facts different from or in
addition to those he now knows or believes to be true with respect to the
matters herein released, and he agrees that this release shall be and remain in
effect in all respects a complete general release as to the matters released and
all claims relative thereto which may exist or may heretofore have existed,
notwithstanding any such different or additional facts. Former Employee
acknowledges that he has been informed of Section 1542 of the Civil Code of the
State of California, and does hereby expressly waive and relinquish all rights
and benefits which he has or may have under said Section (or any similar state
statute), which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
     13.3. Covenant Not to Sue on Matters Released. Former Employee covenants
that he will not make, assert or maintain against any person or entity that
Former Employee has released in this Agreement, any claim, demand, action, cause
of action, suit or proceeding arising out of or in connection with the matters
herein released, including but not limited to any claim or right under the ADEA;
provided, however, this Section 13.3 shall not bar a challenge under the OWBPA
to the enforceability of the waiver and release of ADEA claims set forth in this
Agreement or claims for workers’ compensation, unemployment benefits or vested
retirement benefits referenced above. Former Employee represents and warrants
that he has not assigned or transferred, purported to assign or transfer, and
will not assign or transfer, any matter or claim herein released. Former
Employee represents and warrants that he knows of no other person or entity
which claims an interest in the matters or claims herein released. Former
Employee agrees to, and shall at all times, indemnify and hold harmless each
person and entity that Former Employee has released in this Agreement against
any claim, demand, damage, debt, liability, account, action or cause of action,
or cost or expense, including attorneys’ fees, resulting or arising from any
breach of the representations, warranties and covenants made herein.
     13.4 Agency Changes/Investigations. Nothing in this Agreement shall
prohibit Former Employee from filing a charge or participating in an
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission or other governmental agency with jurisdiction concerning the terms,
conditions and privileges of his employment; provided, however, that by signing
this Agreement, Former Employee waives his right to, and shall not seek or
accept, any monetary or other relief of any nature whatsoever in connection with
any such changes, investigations or proceedings.

9



--------------------------------------------------------------------------------



 



14. ASSIGNMENT
     Former Employee represents and warrants that he has not heretofore
assigned, transferred or granted or purported to assign, transfer or grant any
claims, entitlement, matters, demands or causes of action herein released,
disclaimed, discharged or terminated, and agrees to indemnify and hold harmless
Tekelec from and against any and all costs, expense, loss or liability incurred
by Tekelec as a consequence of any such assignment, transfer or grant.
15. FORMER EMPLOYEE REPRESENTATIONS
     Notwithstanding that this Agreement is being entered into subsequent to the
Termination Date, except as listed by Former Employee on Exhibit C, from the
period beginning on the Termination Date to the Effective Date, Former Employee
represents and warrants that he has not acted or omitted to act in any respect
which directly or indirectly would have constituted a violation of Sections 7,
8, 10 or 11 herein had this Agreement then been in effect.
16. PROPERTY
Tekelec agrees that Former Employee may keep his Tekelec-issued iPad,
BlackBerry, and Nokia mobile phone, after securing and removal of Company
information by the IT department.
17. MISCELLANEOUS
     17.1. Notices. All notices and demands referred to or required herein or
pursuant hereto shall be in writing, shall specifically reference this Agreement
and shall be deemed to be duly sent and given upon actual delivery to and
receipt by the relevant party (which notice, in the case of Tekelec, must be
from an officer of Tekelec) or five days after deposit in the U.S. mail by
certified or registered mail, return receipt requested, with postage prepaid,
addressed as follows (if, however, a party has given the other party due notice
of another address for the sending of notices, then future notices shall be sent
to such new address):

         
(a)
  If to Tekelec:   Tekelec
 
      5200 Paramount Parkway
 
      Morrisville, North Carolina 27560
 
      Attn: General Counsel
 
       
(b)
  If to Former Employee:   Frank Plastina
 
      306 Pond Bluff Way
 
      Cary, NC 27513

     17.2. Legal Advice and Construction of Agreement. Both Tekelec and Former
Employee have received (or have voluntarily and knowingly elected not to
receive) independent legal advice with respect to the advisability of entering
into this Agreement and with respect to all matters covered by this Agreement
and neither has been entitled to rely upon or has in fact

10



--------------------------------------------------------------------------------



 



relied upon the legal or other advice of the other party or such other party’s
counsel (or employees) in entering into this Agreement.
     17.3. Parties’ Understanding. Tekelec and Former Employee state that each
has carefully read this Agreement, that it has been fully explained to it/him by
its/his attorney (or that it/he has voluntarily and knowingly elected not to
receive such explanation), that it/he fully understands its final and binding
effect, that the only promises made to it/him to sign the Agreement are those
stated herein, and that it/he is signing this Agreement voluntarily.
     17.4. Recitals and Section Headings. Each term of this Agreement is
contractual and not merely a recital. All recitals are incorporated by reference
into this Agreement. Captions and section headings are used herein for
convenience only, are not part of this Agreement and shall not be used in
interpreting or construing it.
     17.5. Entire Agreement. This Agreement constitutes a single integrated
contract expressing the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof.
Notwithstanding the foregoing, the parties understand and agree that any
Nondisclosure Agreement and all other written agreements between Former Employee
and Tekelec are separate from this Agreement and, subject to the terms and
conditions of each such agreement, shall survive the execution of this
Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.
     17.6. Severability. In the event any provision of this Agreement or the
application thereof to any circumstance shall be determined by arbitration
pursuant to Section 16.10 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, or to be excessively broad
as to time, duration, geographical scope, activity, subject or otherwise, it
shall be construed to be limited or reduced so as to be enforceable to the
maximum extent allowed by applicable law as it shall then be in force, and if
such construction shall not be feasible, then such provision shall be deemed to
be deleted herefrom in any action before that court, and all other provisions of
this Agreement shall remain in full force and effect.
     17.7. Amendment and Waiver. This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto. Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.
     17.8. Cumulative Remedies. None of the rights, powers or remedies conferred
herein shall be mutually exclusive, and each such right, power or remedy shall
be cumulative and in addition to every other right, power or remedy, whether
conferred herein or now or hereafter available at law, in equity, by statute or
otherwise.

11



--------------------------------------------------------------------------------



 



     17.9. Specific Performance. Each party hereto may obtain specific
performance to enforce its/his rights hereunder and each party acknowledges that
failure to fulfill its/his obligations to the other party hereto would result in
irreparable harm.
     17.10. Arbitration. Except for the right of either party to apply to a
court of competent jurisdiction for a Temporary Restraining Order to preserve
the status quo or prevent irreparable harm, any dispute or controversy between
Tekelec and Former Employee under this Agreement involving its interpretation or
the obligations of a party hereto shall be determined by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association, in the County of Wake, State of North Carolina.
     Arbitration may be conducted by one impartial arbitrator by mutual
agreement. In the event that the parties are unable to agree on a single
arbitrator within 30 days of first demand for arbitration, the arbitration shall
proceed before a panel of three arbitrators, one of whom shall be selected by
Tekelec and one of whom shall be selected by Former Employee, and the third of
whom shall be selected by the two arbitrators selected. All arbitrators are to
be selected from a panel provided by the American Arbitration Association. The
arbitrators shall have the authority to permit discovery, to the extent deemed
appropriate by the arbitrators, upon request of a party. The arbitrators shall
have no power or authority to add to or, except as otherwise provided by Section
17.6 hereof, to detract from the agreements of the parties, and the prevailing
party shall recover costs and attorneys’ fees incurred in arbitration. The
arbitrators shall have the authority to grant injunctive relief in a form
substantially similar to that which would otherwise be granted by a court of
law. The arbitrators shall have no authority to award punitive or consequential
damages. The resulting arbitration award may be enforced, or injunctive relief
may be sought, in any court of competent jurisdiction. Any action arising out of
or relating to this Agreement may be filed only in the Superior Court of the
County of Wake, North Carolina or the United States District Court for the
Eastern District of North Carolina.
     17.11. North Carolina Law and Location. This Agreement was negotiated,
executed and delivered within the State of North Carolina, and the rights and
obligations of the parties hereto shall be construed and enforced in accordance
with and governed by the internal (and not the conflict of laws) laws of the
State of North Carolina applicable to the construction and enforcement of
contracts between parties resident in North Carolina which are entered into and
fully performed in North Carolina. Any action or proceeding arising out of,
relating to or concerning this Agreement that is not subject to the arbitration
provisions set forth in Section 16.10 above shall be filed in the state courts
of the County of Wake, State of North Carolina or in a United States District
Court for the Eastern District of North Carolina and in no other location. The
parties hereby waive the right to object to such location on the basis of venue.
     17.12. Attorneys’ Fees. In the event a lawsuit is instituted by either
party concerning a dispute under this Agreement, the prevailing party in such
lawsuit shall be entitled to recover from the losing party all reasonable
attorneys’ fees, costs of suit and expenses (including the reasonable fees,
costs and expenses of appeals), in addition to whatever damages or other relief
the injured party is otherwise entitled to under law or equity in connection
with such dispute.

12



--------------------------------------------------------------------------------



 



     17.13. Force Majeure. Neither Tekelec nor Former Employee shall be deemed
in default if its/his performance of obligations hereunder is delayed or become
impossible or impracticable by reason of any act of God, war, fire, earthquake,
strike, civil commotion, epidemic, or any other cause beyond such party’s
reasonable control.
     17.14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     17.15. Successors and Assigns. Neither party may assign this Agreement or
any of its rights or obligations hereunder (including, without limitation,
rights and duties of performance) to any third party or entity, and this
Agreement may not be involuntarily assigned or assigned by operation of law,
without the prior written consent of the non-assigning party, which consent may
be given or withheld by such non-assigning party in the sole exercise of its
discretion, except that Tekelec may assign this Agreement to a corporation
acquiring: (1) 50% or more of Tekelec’s capital stock in a merger or
acquisition; or (2) all or substantially all of the assets of Tekelec in a
single transaction, provided that, in either case, the acquiring corporation
must be reasonably capable of fulfilling the remaining Tekelec obligations
hereunder; and except that Former Employee may transfer or assign his rights
under this Agreement voluntarily, involuntarily or by operation of law upon or
as a result of his death to his heirs, estate and/or personal representative(s).
Any prohibited assignment shall be null and void, and any attempted assignment
of this Agreement in violation of this section shall constitute a material
breach of this Agreement and cause for its termination by and at the election of
the other party hereto by notice.
This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and each person or entity released pursuant to Section 12 hereof
and, except as otherwise provided herein, their respective legal successors and
permitted assigns.
     17.16. Payment Procedure. Except as otherwise explicitly provided herein or
in the Severance Plan, all payments by Tekelec to Former Employee or by Former
Employee to Tekelec due hereunder may be by, at the paying party’s election,
cash, wire transfer or check. Except as explicitly provided herein or in the
Severance Plan, neither party may reduce any payment or obligation due hereunder
by any amount owed or believed owed to the other party under any other
agreement, whether oral or written, now in effect or hereafter entered into.
     17.17. Survival. The definitions, representations and warranties herein as
well as obligations set forth in Sections 7, 8 and 10-17 shall survive any
termination of this Agreement for any reason whatsoever.
     17.18. No Admission. Neither the entry into this Agreement nor the giving
of consideration hereunder shall constitute an admission of any wrongdoing by
Tekelec or Former Employee.
     17.19. Limitation of Damages. Except as expressly set forth herein, in any
action or proceeding arising out of, relating to or concerning this Agreement,
including any claim of breach of contract, liability shall be limited to
compensatory damages proximately caused by the

13



--------------------------------------------------------------------------------



 



breach and neither party shall, under any circumstances, be liable to the other
party for consequential, incidental, indirect or special damages, including but
not limited to lost profits or income, even if such party has been apprised of
the likelihood of such damages occurring.
     17.20. Pronouns. As used herein, the words “he”, “him”, “his” and “himself”
shall be deemed to refer to the feminine as the identity of the person referred
to and the context may require.
     17.21. Effectiveness. This Agreement shall become effective upon execution
by both parties hereto and after expiration of the revocation period in
Section 18.
18. 21 DAY REVIEW PERIOD; RIGHT TO REVOKE
     Former Employee acknowledges that he was advised in writing to consult with
an attorney prior to executing this Agreement and represents and warrants to
Tekelec that he has done so, and further acknowledges that he has been given a
period of 21 days within which to consider the terms and provisions of this
Agreement with his attorney. If Former Employee has executed and delivered to
Tekelec this Agreement prior to the expiration of such 21-day period, then in
doing so, Former Employee acknowledges that he has unconditionally and
irrevocably waived his right to that unexpired portion of such 21-day period. In
addition, Former Employee shall have the right to revoke this Agreement for a
period of seven days following the date on which this Agreement is signed by
sending written notification of such revocation directly to the General Counsel
of Tekelec at the addresses specified in Section 17.1, supra, via hand delivery.
This Agreement shall not become effective or enforceable until the revocation
period has expired.
19. CODE SECTION 409A COMPLIANCE
     If the Company determines, in accordance with Code Sections 409A and 416(i)
and the regulations promulgated thereunder, in the Company’s sole discretion,
that Employee is a Specified Employee on the Termination Date and that a delay
in severance pay and benefits provided under this Agreement is necessary for
compliance with Code Section 409A(a)(2)(B)(i), then:
     (a) The General Severance Allowance and any continuation of benefits or
reimbursement of benefit costs provided under this Agreement and not otherwise
exempt from Code Section 409A shall be delayed for a period of six (6) months
(the “409A Delay Period”). In such event, the General Severance Allowance and
the cost of any such continuation of benefits provided under this Agreement that
would otherwise be due and payable to Employee during the 409A Delay Period
shall be paid to Employee in a lump sum cash amount, with interest accruing at a
reasonable rate from the Termination Date, on the first day of the seventh month
immediately following the Termination Date.
     (b) To the extent that it will not cause adverse tax consequences under
Code Section 409A, the amount of the General Severance Allowance up to two times
the lesser of (i) the sum of Employee’s annualized compensation based upon his
annual rate of pay for services provided

14



--------------------------------------------------------------------------------



 



to the Company for the prior taxable year or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which Employee’s termination of employment occurs, may be paid
without regard to the six-month delay.

15



--------------------------------------------------------------------------------



 



                                    TEKELEC     Frank Plastina  
 
               
By:
  /s/ Stuart Kupinsky     Signature:   /s/ Frank Plastina  
 
               
 
  Print Name: Stuart Kupinsky            
 
  Print Title: General Counsel                 Date: January 25, 2011     Date:
January 25, 2011  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTSTANDING STOCK PURCHASE RIGHTS

                                  Type of Security           Maximum Number of  
            [e.g., stock           Shares Currently               option, SAR,
RSU           Purchasable or     Purchase Price Per         warrant, etc.]  
Date Issued     Issuable     Share     Termination Date  
Grant A010122 - 2003/SARs
    5/16/08       85,000     $ 16.42       5/28/11  
Grant A010267 — 2003/SARs
    2/27/09       14,250     $ 12.26       5/28/11  
Grant U013988 — 2004/SARs
    8/9/06       437,500     $ 11.96       5/28/11  

Future shares vesting in the month of February, 2011

                                  Type of Security           Maximum Number of  
            [e.g., stock           Shares Currently               option, SAR,
RSU           Purchasable or     Purchase Price Per     Vest Date &   warrant,
etc.]   Date Issued     Issuable     Share     Termination Date  
Grant A010220 — 2003/RSUs
    2/27/09       7,500       —       2/27/11  
Grant A010289 — 2003/PSUs
    5/16/08       16,299       —       2/25/11  
Grant A010663 — 2003/RSU
    2/26/10       6,500       —       2/26/11  
Grant A010267 — 2003/SARs Term date 5/2811
    2/27/09       14,250     $ 12.26       2/27/11 &  
Grant A010360 — 2003/SARs Term date 5/28/11
    2/26/10       19,250     $ 16.52       2/26/11 &  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF OTHER AGREEMENTS (Pursuant to §12)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
EXCEPTIONS (Pursuant to §15)
None

 